t c summary opinion united_states tax_court rowland setyono petitioner v commissioner of internal revenue respondent docket no 5500-03s filed date rowland setyono pro_se john d faucher for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal income taxes respectively the issues for decision are whether petitioner is entitled to claim rental real_estate losses in excess of those allowed by respondent whether petitioner is entitled to deductions for employee business_expenses and whether petitioner is liable for the 10-percent additional tax under sec_72 for early distributions from retirement plans background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in sacramento california petitioner's rental real_estate losses during the years in issue petitioner owned three houses canterbury canterbury in sun valley california n adams adams in chandler arizona and persimmon lane persimmon in saugus california petitioner purchased the canterbury house around and still owns it he did not have a tenant in this house during either or petitioner purchased the adams house in and still owns it petitioner would drive from california to arizona weekly to perform maintenance on the adams house petitioner hired desert wide properties desert wide to manage the adams property desert wide was not responsible for cleaning the house or otherwise preparing it for rental they simply advertised the property for rental and did not charge petitioner a fee until the property was rented the adams house was rented from date through the entire tax_year after it was rented petitioner had no further need to drive to arizona petitioner has owned the persimmon house since in he hired southern california real_estate management co to manage the property during the years at issue petitioner had a tenant in the house and did not visit the property on his schedule e supplemental income and loss petitioner claimed deductions pertaining to the adams and persimmon properties of dollar_figure and dollar_figure respectively petitioner lived in the adams house from january through date in the notice_of_deficiency respondent reclassified from schedule e to schedule a itemized_deductions dollar_figure of the mortgage interest and property taxes attributable to the adams property for the period during which petitioner lived there on his schedule e petitioner claimed deductions pertaining to the adams and persimmon rental properties of dollar_figure and dollar_figure respectively respondent determined that petitioner qualifies for a dollar_figure loss for active_participation in his rental real_estate activity in each of the years in issue respondent disallowed loss deductions in excess of that amount petitioner's employee business_expenses during the years in issue petitioner was employed as a computer analyst by wells fargo bank wells fargo his employer of more than years at the beginning of petitioner was working in tempe arizona in date petitioner's job was relocated from arizona to sacramento california at that time petitioner rented an apartment in sacramento during one of the weekly trips he made from california to the adams house to perform maintenance petitioner retrieved from the adams house computer manuals he needed for his job he was not required by wells fargo to drive down and pick up the manuals petitioner did it for his own convenience he did not keep records of the mileage he drove on his schedule a petitioner deducted his mileage expenses for trips to the adams house as an employee_business_expense claiming a total deduction of dollar_figure less the percent agi floor of dollar_figure or dollar_figure on his schedule a petitioner deducted his mileage expenses for trips to the adams house as an employee_business_expense claiming a total deduction of dollar_figure less the 2-percent agi floor of dollar_figure or dollar_figure respondent disallowed petitioner's claimed deduction for mileage expenses because petitioner did not establish that the expenses were related to his employment petitioner's retirement_plan withdrawals in petitioner made withdrawals from two retirement plans a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflects that his gross distribution from the federal savings bank plan was dollar_figure the amount comprises dollar_figure as a return of employee contributions and dollar_figure as a taxable_distribution petitioner's gross distribution from his wells fargo sec_401 plan was dollar_figure the full amount is identified on the form 1099-r as a taxable_distribution petitioner reported both distributions as income on his form_1040 u s individual_income_tax_return he did not however report the 10-percent additional tax attributable to a premature withdrawal from a retirement_plan in petitioner again made a withdrawal from the wells fargo sec_401 plan the form 1099-r reflects that his gross distribution was dollar_figure the full amount is identified as taxable petitioner reported the distribution as income on his form_1040 but once again he did not report the percent additional tax attributable to a premature withdrawal from a retirement_plan in the notice_of_deficiency respondent determined that petitioner is liable for the additional tax on premature distributions for each year petitioner made the withdrawals to pay for his sister's funeral and to stop foreclosure on one of his properties petitioner's sister passed away during the tax_year she had lived in indonesia and her funeral was held there according to petitioner the muslim funeral ceremonies for his sister were required to span years in petitioner spent approximately dollar_figure to dollar_figure for her funeral_expenses he also spent the funds he withdrew in on his sister's funeral_expenses at the end of first nationwide mortgage notified petitioner of its intent to foreclose on the canterbury house in petitioner spent approximately dollar_figure of the funds distributed to him from his pension_plan to avoid the foreclosure at the time of trial petitioner had not yet reached the age of years discussion the commissioner's determinations in the notice_of_deficiency are presumed correct and generally taxpayers must prove those determinations wrong in order to prevail rule a 290_us_111 because the issues to be decided are questions of law sec_7491 is inapplicable and the court decides the issues without regard to the burden_of_proof petitioner's rental real_estate losses sec_469 generally disallows passive_activity_losses sec_469 defines passive_activity_loss as the excess of passive_activity_losses over passive_activity income for the taxable_year under sec_469 passive_activity includes any rental_activity without regard to whether or not the taxpayer materially participates in the activity sec_469 however under sec_469 sec_469 does not apply to the rental_real_estate_activities of a taxpayer in the real_property business a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 petitioner was employed full time as a computer analyst with wells fargo he testified that he retained two property management companies to manage the adams and persimmon properties petitioner also admitted that he did not keep any records as to how much time he devoted to his real_estate activities the court concludes that petitioner does not satisfy the exception set forth in sec_469 and he is not entitled to deduct real_estate losses in excess of the dollar_figure loss allowed by respondent petitioner's employee business_expenses deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business generally a taxpayer must establish that deductions claimed pursuant to sec_162 are ordinary and necessary expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs with respect to certain business_expenses specified in sec_274 however more stringent substantiation requirements apply sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense the term listed_property is defined in sec_280f and includes passenger vehicles see sec_280f under sec_274 substantiation by means of adequate_records requires a taxpayer to maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date thus under sec_274 no deduction may be allowed for expenses_incurred for use of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer bradley v commissioner tcmemo_1996_461 golden v commissioner tcmemo_1993_602 petitioner's employment as a computer analyst did not require that he drive big_number miles in or big_number miles in therefore the court finds that petitioner's mileage expenses are unrelated to his employment and thus are not deductible respondent's disallowance of petitioner's claimed employee business_expenses is sustained petitioner's retirement_plan withdrawals sec_72 typically operates to include distributions in gross_income and subsection t provides for an additional tax on premature distributions for purposes of the statute sec_4974 includes a pension_plan described in sec_401 as a qualified_retirement_plan none of the exceptions enumerated in sec_72 is applicable petitioner acknowledges that the funds were withdrawn from his retirement_plan accounts and that he had not reached age the foreclosure of petitioner's property and his sister's funeral_expenses do not satisfy any of the exceptions set forth in sec_72 therefore respondent's determination that petitioner is liable for each year for the percent additional tax on his premature distributions is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
